Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of an incident in which petitioner was observed chasing another inmate in the recreation yard with a razor-type weapon, he was found guilty of rioting and possessing a weapon. He challenges this determination on the basis that it is not supported by substantial evidence, that he was denied effective employee assistance and that he was denied the right to call certain witnesses. Initially, we find that the misbehavior report, combined with the testimony of correction officers present at the scene of the incident, provide substantial evidence supporting the determination. We further find that insofar as petitioner failed to challenge the adequacy of his employee assistance at the hearing, he has failed to preserve this claim for review. Lastly, given petitioner’s failure to request that additional witnesses be called to testify on his behalf at the hearing, we find his final claim to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.